Citation Nr: 0606256	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


 



INTRODUCTION

The veteran served on active duty from July 1966 to April 
1971 and from July 1971 to December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Board first considered this appeal in 
April 2005 and determined that additional development was 
required.  The matter was remanded and the RO performed all 
requested development.  The issue on appeal remains denied 
and is properly returned to the Board for appellate 
consideration.  

In his February 2006 brief, the veteran's representative 
argued that the June 2005 VA examination failed to comply 
with remand directives because the examiner did not provide 
an opinion as to whether the veteran's stroke symptoms were 
etiologically related to the veteran's in-service complaints 
of headaches.  The examiner noted the veteran's history of 
migraines during his overall assessment of the veteran's 
disability and its potential relationship to an in-service 
stroke.  The examiner then opined that the medical evidence 
of record-including evidence of in-service headaches-failed 
to demonstrate that the veteran experienced a stroke or 
continued to experience residuals of a stroke.  Consequently, 
the Board finds that the examiner complied with remand 
directives.  

In his April 2005 brief, the veteran's representative 
suggested that migraine headaches began during or were 
aggravated by the veteran's period of active service.  The 
issue of service connection for migraine headaches has not 
been addressed by the RO and is referred for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not experience residuals of an in-
service stroke.


CONCLUSION OF LAW

Residuals of a stroke were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1134 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters July 2001, April 2003, and January 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence the veteran was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in July 2001, prior to the July 2002 AOJ 
decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran suggests that he experienced a stroke in 1978 
that was not properly diagnosed.  He avers that he was 
hospitalized in 1978 after he complained of severe headaches, 
left-sided weakness, and chest pain that radiated to his arm.  
He maintains that he has experienced left-sided paresis and 
headaches since that incident.  The veteran's representative 
submitted treatise evidence indicating that individuals who 
experience migraines are sixty-seven percent more likely to 
experience a stroke.  

During his June 1966 entrance examination, the veteran 
reported a history of frequent or severe headaches.  The 
veteran's service medical records indicate that he began 
complaining of headaches in January 1969, and he consistently 
sought treatment and was hospitalized for migraines 
throughout his period of service.  In October 1987, the 
veteran reported that he had a history of severe headaches 
that began in 1987 when he was hospitalized because of pain.  

In May 1978, the veteran complained of severe chest pain that 
radiated to his back and along his left side.  Physicians 
performed an electrocardiogram with normal results, and the 
veteran was hospitalized to rule out myocardial infarction.

After his discharge from service, the veteran was repeatedly 
hospitalized for severe cardiomyopathy.  Private physicians 
stated that the veteran was not capable of gainful employment 
because his condition precluded him from participating in 
strenuous activities or stressful situations.  The veteran is 
on a waiting list for a heart transplant.  

The veteran's private physicians noted that the veteran had 
previously experienced a mild stroke.  In October 2001, 
Andrei Damian, M.D., F.A.C.C. noted that the veteran had a 
history of cerebrovascular accident in 1992 with residual 
left-side weakness.  

During a May 2002 VA examination, the veteran stated that he 
had a history of stroke in 1993 that resulted in left 
hemiparesis, including facial involvement and slurred speech.  
The veteran stated that he continued to experience left arm 
weakness.  The examiner noted that the veteran had generally 
recovered from any potential stroke:  the veteran had 
symmetrical deep tendon reflexes; there was no evidence of 
residual speech problems or facial paresis; and the veteran 
could move all extremities symmetrically and ambulate 
normally without an antalgic gait.  The examiner opined that 
the veteran's heart condition, including hypertension, was 
not likely related to the veteran's military service.  

During a June 2005 VA examination, the examiner noted that 
the veteran had decreased sensation along his left side but 
had normal strength, reflex response, facial sensation, and 
muscle tone in his upper extremities.  The veteran had no 
speech, hearing, or language problems.  The veteran 
experienced pain bilaterally through all range of motion.  

Although the examiner noted that the veteran's left-side 
symptomatology might be consistent with residuals of a 
stroke, the examiner found that there was not enough evidence 
of record to demonstrate that the veteran had experienced a 
stroke.  Medical evidence of record was devoid of any 
reference to hemiparesis or stroke syndrome.  Additionally, 
the examiner indicated that, because the veteran was thirty-
two at the time of his alleged in-service stroke, residual 
symptomatology would have improved beyond that noted during 
the June 2005 examination.  Therefore, the examiner opined 
that the veteran did not have residuals of an in-service 
stroke.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for the conditions listed 
in 38 C.F.R. § 3.309(a) if the veteran displays symptoms of a 
chronic condition to a degree of ten percent or more within 
one year of discharge, even if there is not otherwise 
evidence that the disease was incurred in or aggravated by 
service.  See 38 C.F.R. § 3.307(a)(2).  The presumption will 
not apply in this case because medical evidence of record 
does not indicate that the veteran was diagnosed as having 
any form of cardiovascular disease within one year of his 
discharge from service.  Physicians did not reference a 
history of stroke prior to 1992 or 1993, and examiners did 
not note left side hemiparesis until May 2002.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Reasonable doubt is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  See 38 C.F.R. § 3.102.  

There is no medical evidence of record indicating that the 
veteran has a current disability related to an in-service 
stroke.  The veteran complained of headaches and minor left 
hemiparesis in 2002, but a VA examiner found that there was 
not enough evidence of record to indicate that those symptoms 
were residual manifestations of a prior stroke.  Further, 
there is no evidence of record indicating that the veteran 
experienced an in-service stroke.  The veteran was 
hospitalized for a possible myocardial infarction in 1978, 
but physicians found no evidence of a stroke despite their 
close observation and testing of the veteran.  The veteran 
reported a history of stroke beginning in 1992 or 1993.  
Finally, there is no evidence of continuity of 
symptomatology; physicians did not note potential residuals 
of a stroke until 2002, and no medical opinion relates any 
potential symptomatology to residuals of an in-service 
stroke.

The veteran asserts that he experienced a stroke in 1978 that 
was not recognized by treating physicians.  Lay testimony may 
substantiate a claim if that testimony relates to matters 
observed by the speaker, but lay witnesses cannot establish 
medical causation or provide medical diagnoses.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  
Because there is no evidence that the veteran has medical 
training, his statements are insufficient to demonstrate 
either that he experienced a stroke in service or that his 
current symptomatology is related to a specific etiology.  

The veteran's representative submitted treatise evidence that 
chronic migraines indicate a susceptibility to stroke.  
Although this evidence may provide relevant information about 
the relationship between migraines and strokes, it offers no 
direct, individualized evidence that the veteran experienced 
a stroke during service sufficient to rebut the absence of 
any specific diagnosis in the veteran's medical history.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (noting that 
generic treatise evidence is usually too general and 
inconclusive to demonstrate specific elements of veterans' 
claims).  

In his February 2006 brief, the veteran's representative 
argued that the June 2005 VA examination contained 
contradictory medical opinions that resulted in a relative 
equipoise of positive and negative evidence related to the 
veteran's claim.  The representative noted that the examiner 
recognized that the veteran's complaints could be consistent 
with residuals of a stroke but finally opined that the 
veteran did not exhibit residuals of a stroke.  The Board 
finds that the examiner's statements are not contradictory.  
The examiner noted that, although the veteran's symptoms 
could be consistent with residuals of a stroke, the medical 
evidence of record failed to confirm that potential 
relationship because there was no evidence that the veteran 
ever experienced a stroke; therefore, the examiner concluded 
that the veteran did not have residuals of a stroke.  In any 
case, the Board finds that the preponderance of the evidence, 
in aggregate, is against the veteran's claim, and the 
veteran's claim for service connection for stroke must be 
denied.  


ORDER

Entitlement to service connection for a stroke is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


